Case 19-11164-JTD Doc271 Filed 10/24/19 Pagelof7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11

PWR INVEST. LP. ef al. / Case No. 19-11164 (JTD)

Debtors. (Jointly Administered)

Re: D.I. 155

 

Hearing Date: TBD
Obj. Deadline: TBD

DEBTORS’ MOTION TO COMPEL PRODUCTION AND EXAMINATION AND FOR
CONTINUATION OF HEARING ON CHAMBERS’ MOTION TO DISMISS

Oklahoma Merge, LP (“Merge”) and its debtor affiliates (collectively, the “Debtors’’)
respectfully file this Motion to Compel Production and Examination and Request for Continuation
of Hearing on Chambers’ Motion to Dismiss (the “Motion’’), pursuant to Federal Rule of Civil
Procedure 37, and in support thereof would show the Court as follows:

I. BACKGROUND

1, Before the Debtors took their first deposition of a Chambers witness in this case,
Chambers produced an email dated July 24, 2018, from Cedric Burgher to Robert Hendricks,
indicating that Chambers maintained an internal “model” that projected anticipated future defaults
by Merge under the Credit Agreement at the center of this case. (Ex. A — 07.24.18 Email). Among
other things, the email indicated that Chambers’ “model” showed that that Merge would “never
meet the 1.2x Collateral Coverage Ratio” — one of Merge’s financial covenant obligations under
the Credit Agreement. (/d.). This was particularly important because, at the time the email was
sent, Chambers and Merge were negotiating what became the Second Amendment to the Credit

Agreement. In its final form, the Second Amendment included the 1.2x Collateral Coverage Ratio
Case 19-11164-JTD Doc271 Filed 10/24/19 Page2of7

that Chambers’ internal “model” projected Merge would “never” be able to meet. (Ex. B — 2d
Amendment).

2. During a conference call with the Court on October 15, 2019, Debtors’ counsel
asked the Court to compel production of the model. Counsel for Chambers represented to the Court
that the model was a “valuation” document that would be a distraction from the issues at stake on
Chambers’ Motion to Dismiss [D.I. 155]. Based upon those representations, the Court declined to
order production of the model at that time.

3. Later the same afternoon, however, Debtors’ counsel took the deposition of Robert

Hendricks, Chambers’ 30(b)(6) corporate representative on Topic No. 25:

 

 

25. Any credit monitoring or risk management by You with respect to the Credit

Agreement, the Debtors, or the Collateral.

 

(Ex. C — Dep. Notice). During that deposition, Mr. Hendricks confirmed that as part of its credit
monitoring and risk management under the Credit Agreement, Chambers maintained projections
as to whether or not Merge would default on its covenants obligations. (Ex. D — Hendricks Dep.
At 125-26.). Mr. Hendricks also specifically confirmed that the “model” referred to in the July 24,
2018 email is maintained as part of Chambers’ credit monitoring and risk management under the
Credit Agreement. (/d.). Yet despite being Chambers’ designated corporate representative on the
topic, Mr. Hendricks had not refreshed himself on the model prior to deposition and was not able
to provide any substantive testimony about it.

4. Due to Mr. Hendricks’s complete failure to prepare on Topic No. 25, Chambers
offered to have a second witness, Robert Chambers, testify as its corporate representative on Topic
No. 25, and about the model, the next day, October 16, 2019. Chambers continued to refuse to

produce the model itself, however. During the deposition on Topic No. 25, Mr. Chambers testified

 
Case 19-11164-JTD Doc271 Filed 10/24/19 Page 3of7

that he had reviewed the model the night before testifying. (Ex. E — Chambers Dep. at 67-68).
Based on that testimony, and the witness’s reliance on a document Debtors’ counsel had not been
given a chance to see, Debtors’ counsel renewed their request for the model during a telephonic
hearing with the court at 1:00 p.m. the same day — while Mr. Chambers was still testifying.

5. The Court granted Debtors’ request in the plainest possible terms, instructing that
Debtors’ counsel were entitled to receive and examine Chambers’ witness on “whatever he
looked at to prepare for his deposition.” (Ex. F — Hearing Tr. at 14). The Court was crystal clear
that it was ordering “production of the model” on the grounds that “if you’re relying on a
document to prepare for your testimony, the other side’s entitled to see it.” (/d. at 13).

6. Despite the Court’s unambiguous instructions, Chambers’ attorneys produced only
a redacted version of the model following the telephonic hearing. (Ex. G — Redacted Model).
During his continued deposition, Mr. Chambers confirmed that he had reviewed the unredacted
model in preparing for his deposition, and that none of the redacted information concerned other
loans (i.e., loans other than the Credit Agreement between Merge and Chambers). Mr. Chambers’s
testimony also made clear that the model was not, in any sense, a “valuation” of the Debtors, as
had been represented to the Court, but instead a continuously updated model incorporating data
about Merge’s past performance and projecting Merge’s future performance, including Chambers’
expectations about whether Merge would or would not be able to meet its financial covenants.

Il. ARGUMENT

7. The full, unredacted model is discoverable under a constellation of rules, including
Federal Rules of Civil Procedure 26 and 30(b)(6) and Federal Rule of Evidence 612 (regarding
writings used to refresh a witness’s recollection). Most importantly, however, its production was

actually ordered by this Court in no uncertain terms during the October 16, 2019 telephonic
Case 19-11164-JTD Doc271 Filed 10/24/19 Page4of7

hearing. In producing a redacted version of the exhibit that its witness used to prepare for
deposition, Chambers simply flouted the Court’s instruction to produce “whatever [the witness]
looked at to prepare for his deposition.” And it did so in a way that was intended to and did in fact
impede Debtors’ counsel’s ability to effectively cross-examine Chambers’ witness on an exhibit
that Chambers has confirmed: (1) falls squarely within the designated topic for corporate
representative testimony; and (2) was actually relied upon by Chambers’ witnesses to prepare for
deposition.

8. The model is plainly relevant to these proceedings and to the Court’s resolution of
Chambers’ Motion to Dismiss. The model is nothing less than Chambers’ own analysis of Merge’s
past and anticipated future performance under the Credit Agreement, which obviously is relevant
to the ability of Debtors’ current management to conduct the business of the company both during
and after bankruptcy. The model is also relevant to the question of good faith, as it strongly
indicates that Chambers, in its own words, “never” expected Merge to be able to meet its covenant
obligations, even while negotiating amendments to the Credit Agreement that contained the very
same metrics Chambers projected Merge would “never” meet.

9. Because of Chambers’ conduct with respect to the model — which it is obviously
desperate not to produce — Chambers should be required to produce its designated corporate
representative, Mr. Robert Chambers, for a second deposition at Chambers’ expense at Debtors’
counsel’s office in Dallas, Texas. Chambers should also be required to produce the unredacted
model in advance of that deposition. And the Court should continue the October 23, 2019 hearing
currently scheduled on Chambers’ Motion to Dismiss long enough to allow the parties to complete
that additional discovery. Chambers had ample opportunity to produce this evidence in time to

complete discovery before the scheduled hearing, but for its own reasons chose to impede
Case 19-11164-JTD Doc271 Filed 10/24/19 Page5of7

discovery in plain violation of this Court’s instructions. The requested relief is appropriate and
proportional under the circumstances.

10. To the extent that Chambers argues that this Court must commence the Motion to
Dismiss within thirty (30) days of filing, the Bankruptcy Code expressly provides that the Court

may hold a hearing after the thirtieth day is the movant consents “or compelling circumstances

 

prevent the court from meeting the time limits established by this paragraph.” See 11 U.S.C. §

 

1112(b)(3)(emphasis added). Courts have held that compelling circumstances to continue a trustee
motion exists when the ruling would have significant consequences to the parties and deserved
comprehensive review and analysis. See In re Wolper Const. Co., Inc., 2009 W.L. 2882824 at *2
(Bankr. D. Utah Sept. 2, 2009). In this case, the parties have worked at a break-neck pace to
complete substantial discovery (six depositions and over 50,000 pages of documents production)
only to have Chambers intentionally defy this Court’s order and withhold perhaps one of the most
relevant documents in the case. As explained above, the model is squarely relevant and this Court
directly ordered its production. Chambers not only withheld the model once, but withheld the
model twice. Accordingly, a party’s failure to comply with discovery, and more directly failure to
comply with this Court’s order, constitutes “compelling circumstances” such that the Court should
continue the hearing on the Motion to Dismiss.
IW. CONCLUSION

For the foregoing reasons, Debtors request that the Court: (1) order Chambers to produce
the unredacted model; (2) order Chambers to make its designated representative, Robert
Chambers, available for a second deposition at Debtors’ counsel’s offices in Dallas, Texas, at
Chambers’ expense; and (3) continue the October 23, 2019 hearing until such time as the ordered

discovery can be completed.
Case 19-11164-JTD Doc271 Filed 10/24/19 Page6éof7

Dated: October 21, 2019
Wilmington, Delaware

BARNES & THORNBURG LLP

/s/_Kevin G. Collins

David M. Powlen (DE No. 4978)
Kevin G. Collins (DE No. 5149)
1000 N. West Street, Suite 1500
Wilmington, DE 19801
Telephone: (302) 300-3434
Facsimile: (302) 300-3456

Email: David.Powlen@btlaw.com
Email: Kevin.Collins@btlaw.com

 

PRONSKE & KATHMAN, P.C.

Gerrit M. Pronske (pro hac vice)
Jason P. Kathman (pro hac vice)
Brandon J. Tittle (pro hac vice)
2701 Dallas Parkway, Suite 590
Plano, TX 75093

Telephone: (214) 658-6500
Facsimile: (214) 658-6509

Email: gpronske@pronskepc.com
Email: jkathman@pronskepc.com
Email: btittle@pronskepc.com

Co-Counsel for the Debtors and Debtors-in-
Possession

-and-
MCCATHERN, PLLC

Levi G. McCathern, II (pro hac vice)
James E. Sherry (pro hac vice)

3710 Rawlins St., Suite 1600

Dallas, TX 75219

Telephone: (214) 741-2662

Facsimile: (214) 741-4717

Email: Imccathern@mecathernlaw.com
Email: jsherry@mccathernlaw.com

Proposed Counsel for Debtors and
Debtors-in-Possession
Case 19-11164-JTD Doc271 Filed 10/24/19 Page/7of7

CERTIFICATE OF CONFERENCE
I, the undersigned, hereby certify that I have personally conferred with counsel for

Chambers regarding this subject matter of this Motion. As of the date of filing, the
parties have been unable to reach agreement on the matters presented.

/s/ James E. Sherry
